Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                 Nos. 04-12-00155-CR, 04-12-00156-CR, & 04-12-00157-CR

                                   Glen Edward FARMER,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
            Trial Court Nos. 2011-CR-9601A, 2011CR9602A, & 2011-CR-9603A
                       The Honorable Angus McGinty, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED June 26, 2013.


                                               _____________________________
                                               Rebeca C. Martinez, Justice